Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Mesojedec (US 2,962,067) in view of Gisonni (US 4,149,456) was presented in a previous Office Correspondence.
Mesojedec teaches an egg peeler apparatus comprising: a container having a hollow main body (8) (Fig 2; Col 2, Ln 19-20); a top portion (12) having a physical connection and a seal when top portion (12) is connected to the hollow main body (8) (Fig 2, 4; Col 2, Ln 20-23); the top portion (12) having a convex shaped portion and forming the top portion of the container (12) (Fig 2, 4; Col 2, Ln 20-21); the hollow main body of said container (12) having an internal dimension of sufficient diameter to permit insertion of one or more standard size chicken and/or duck eggs (Fig 4; Col 2, Ln 14-18); the apparatus configured to peel the one or more standard sized chicken and/or duck eggs inserted into the hollow main body of said container when agitated by a user (Col 3; Ln 2-7).
While Mesojedec teaches protrusions (40, 42) (Fig 2), Mesojedec does not teach the interior surface of the container having a plurality of raised protrusions.
Gisonni teaches an egg peeler (Title; Abstract) and further teaches the interior surface of the hollow main body of said container (10) has a plurality of raised protrusions (14) of sufficient height to extend into the hollow area of the hollow main 
However the prior art does not disclose or fairly suggest the top portion further comprises a concave portion that forms an indentation in the center of said convex shaped portion of said top portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHRISTINE BERSABAL/Examiner, Art Unit 3726           

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726